Owen, J.
(dissenting). I cannot agree that the ordinance under consideration contains any delegation of legislative power. The legislative declaration is that skilled laborers employed on any work done by or for the city or for any contractor or subcontractor performing work for the city shall be paid a sum which shall not be less than the prevailing wage in the city for such skilled labor. That is the legislative declaration, and as legislation it is full and complete. Manifestly the determination of what is the prevailing wage at any given time involves the ascertainment of a fact. The common council cannot by its fiat establish the prevailing wage. That is established by various industrial and economic forces. The ascertainment of a fact is not a legislative function. In Minneapolis, St. P. & S. S. M. R. Co. v. Railroad Comm. 136 Wis. 146, 163, 116 N. W. 905, it is declared: “The legislature may delegate any power not legislative which it may itself rightfully exercise. Wayman v. Southard, 10 Wheat. 1. This power to ascertain facts is such a power as may be delegated.”
If there is any delegation of power in this ordinance it is the power to ascertain facts, to wit, the prevailing wage. This is not legislative and it may be delegated. It is not uncommon for statutes to declare the legislative will in gen*421eral terms under circumstances making the ascertainment of facts necessary in order to determine where and when the law is operative. In such cases it is held competent for the legislature to prescribe how, when, and by whom such facts shall be determined. To illustrate, it is common for. the legislature to prescribe qualifications on the part of individuals to pursue given occupations or professions. The question whether or not a given individual possesses such qualifications is left to an administrative body. The legislature may also prescribe what evidence shall be held conclusive of the existence of the prescribed qualifications. Thus, it was held in Price v. State, 168 Wis, 603, 171 N. W. 77, that the legislature may make a certificate of another state proof of the fact that one desiring to practice optometry in this state possesses the qualifications requisite under the law of this state.
The influence of labor unions upon the prevailing wage of a given community is well understood. There is no other one factor that contributes as much to establish the prevailing wage in a large city as the labor unions. Since it was necessary for the ordinance to prescribe the manner in which the prevailing wage was' to be determined, it was competent and appropriate to provide that the wage scale promulgated by the labor union should be considered conclusive of the prevailing wage for the purposes of the ordinance. This did not constitute a fixing by the labor unions of the wage to be paid by the city. They promulgate their wage scales irrespective of, and without any thought of or. reference to, the ordinance. When promulgated they have a powerful if not dominating influence in the matter of fixing the prevailing wage in the city. When the ordinance provides that this wage scale shall be taken as conclusive evidence of the prevailing wage in the city, it is the ordinance, the legislative act of the common council, and not the labor union, that makes the union scale of wages the scale to be paid to laborers upon city work.
*422It necessarily follows from these considerations that, in my opinion, the common council might as well have done directly what it appears to have attempted to do indirectly, namely, provide that the union 'scale of wages should be paid to laborers performing city work. If it is valid legislation (and it is so held by the court) to provide for a minimum wage to be paid to laborers on city work, no reason is perceived why it is not competent to provide that the union scale of wages shall be paid. So I think the common council indulged in a needless and confusing circuity in accomplishing what appears to have been its evident purpose.
The opinion contains this statement:
“The distinction between the attempted delegation here to labor unions of the power to determine and fix the prevailing wage scale for the city of Milwaukee and the lawful vesting in some administrative body, a part of the government itself, appointed by or under, the control of the legislative body to determine when certain facts or conditions are within the law, such, for example, as the various commissions now performing such important functions in our present-day administration of public affairs, is too manifest and plain to need further mention.”
I must confess that this declaration mercilessly convicts me of most deplorable .obtuseness. If the ascertainment of a fact be a legislative function it cannot be delegated at all. If it is not a legislative function I know of no rule of law, and none is referred to, holding that it must be delegated to a constituted governmental authority. But my position is that nothing here is delegated. The common council merely adopts the wage scales promulgated by labor unions as conclusive evidence of the prevailing wage. If it has a right to declare that the prevailing wage shall be paid to laborers engaged in city work, it manifestly has the right to provide how that prevailing wage shall be determined. In this instance it has in effect prescribed .that the wage scale of the labor unions shall be conclusive evidence of *423that fact. I can' see nothing in' the nature of a delegation of legislative power in this provision. I do not think the ordinance should be condemned for this reason, and in my judgment the order appealed from should be affirmed.
I am authorized to state that Mr. Justice Doerfler and Mr.' Justice Crownhart concur in the foregoing dissenting opinion.